OPINION — AG — (1) THE FUTURE FARMERS OF AMERICA IS UNDER SUPERVISION OF A TEACHER OF THE LOCAL SCHOOL DISTRICT; IT IS AN INTRA CURRICULAR ACTIVITY OF STUDENTS STUDYING VOCATIONAL AGRICULTURE IN PUBLIC SECONDARY SCHOOLS; ALL OF THE FUNDS OF THE FFA ARE SUBJECT TO CONTROL BY THE BOARD OF EDUCATION OF A LOCAL SCHOOL DISTRICT AS PART OF THE SCHOOL'S ACTIVITY FUND. (2) FUNDS BELONGING TO SUCH ORGANIZATIONS AS FAA, PARENTS CLUB, BAND PARENTS, QUARTERBACK CLUB AND SIMILAR ORGANIZATIONS ARE NOT SUBJECT TO CONTROL BY A BOARD OF EDUCATION OF A SCHOOL DISTRICT AS PART OF THE SCHOOL'S ACTIVITY FUND CITE: 70 O.S. 1965 Supp., 4-33.1 [70-4-33.1] (W. J. MONROE)